Caruso v Chatfield (2019 NY Slip Op 01943)





Caruso v Chatfield


2019 NY Slip Op 01943


Decided on March 15, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 15, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CARNI, LINDLEY, NEMOYER, AND CURRAN, JJ.


307 CA 18-00965

[*1]NICHOLAS CARUSO, PLAINTIFF, AND RONALD J. CARUSO, PLAINTIFF-RESPONDENT,
vMICHAEL D. CHATFIELD, LANDSTAR RANGER, INC., DEFENDANTS-APPELLANTS, ET AL., DEFENDANTS. 


BENNETT SCHECHTER ARCURI & WILL LLP, BUFFALO (PETER D. CANTONE OF COUNSEL), FOR DEFENDANTS-APPELLANTS.
BRIAN CHAPIN YORK, JAMESTOWN, FOR PLAINTIFF-RESPONDENT.

	Appeal from an order of the Supreme Court, Chautauqua County (James H. Dillon, J.), entered March 19, 2018. The order, insofar as appealed from, denied the motion of defendants Michael D. Chatfield and Landstar Ranger, Inc., for summary judgment as to plaintiff Ronald J. Caruso's claim of a significant limitation of use of a body function or system. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on November 19 and December 17, 2018,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: March 15, 2019
Mark W. Bennett
Clerk of the Court